
	
		I
		111th CONGRESS
		1st Session
		H. R. 4187
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Sarbanes (for
			 himself, Mr. Cummings,
			 Mr. Van Hollen,
			 Mr. Ruppersberger,
			 Mr. Bartlett,
			 Mr. Hoyer,
			 Mr. Kratovil,
			 Mr. Castle,
			 Ms. Edwards of Maryland,
			 Mr. Connolly of Virginia,
			 Ms. Norton,
			 Mr. Scott of Virginia,
			 Mr. Moran of Virginia, and
			 Mr. Holden) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 1996 to
		  make modifications to the Chesapeake Bay environmental restoration and
		  protection program.
	
	
		1.Chesapeake Bay environmental
			 restoration and protection program
			(a)In
			 generalSection 510(a)(1) of the Water Resources Development Act
			 of 1996 (110 Stat. 3759) is amended by striking pilot.
			(b)In-Kind
			 services; treatment of certain fundsSection 510(d)(2) of such Act (110 Stat.
			 3760) is amended by adding at the end the following:
				
					(C)In-kind
				servicesThe non-Federal share of the project costs of a local
				cooperation agreement entered into under this section may include in-kind
				services.
					(D)Treatment of
				certain fundsFunds provided by a Federal department or agency
				other than the Corps of Engineers for a project under this section shall be
				treated as non-Federal funds for purposes of cost sharing requirements under
				this
				subsection.
					.
			(c)ProjectsSection
			 510(f) of such Act (110 Stat. 3760) is amended to read as follows:
				
					(f)ProjectsThe
				Secretary may carry out projects under this section in the Chesapeake Bay
				watershed, with the goal of carrying out projects in—
						(1)the States of
				Delaware, New York, Maryland, Pennsylvania, Virginia, and West Virginia;
				and
						(2)the District of
				Columbia.
						.
			(d)Small watershed
			 grantsSection 510 of such
			 Act (110 Stat. 3759) is amended—
				(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
				(2)by inserting after
			 subsection (g) the following:
					
						(h)Small watershed
				grants
							(1)In
				generalThe Secretary shall establish a program, to be
				administered by the National Fish and Wildlife Foundation, to provide small
				watershed grants for technical and financial assistance to local governments
				and nonprofit organizations in the Chesapeake Bay region.
							(2)Use of
				fundsA local government or nonprofit organization that receives
				a grant under paragraph (1) shall use funds from the grant only for
				implementation of cooperative tributary basin and other Chesapeake Bay-wide
				strategies that address storm water management or the establishment,
				restoration, protection, or enhancement of natural habitat associated with the
				Chesapeake Bay
				ecosystem.
							.
				(e)Authorization of
			 appropriationsSection 510(j)
			 of such Act (as redesignated by subsection (d)(1) of this section) is amended
			 by striking $40,000,000 and inserting
			 $50,000,000.
			(f)Restoration of
			 Chesapeake Bay ecosystem
				(1)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of the Army shall
			 develop at Federal expense and submit to Congress a comprehensive plan to
			 prioritize projects within the Chesapeake Bay watershed, including projects in
			 the Anacostia, Elizabeth, James, Patapsco, Patuxent, Potomac, Rappahannock,
			 Susquehanna, and York River basins.
				(2)RequirementsThe
			 plan shall—
					(A)focus on
			 integrating existing and potential future work of the Corps of
			 Engineers;
					(B)be developed in
			 consultation with the Chesapeake Bay Program under section 117 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1267); and
					(C)encompass all
			 actions of the Corps of Engineers that are necessary to assist in the
			 implementation of the goals of the Chesapeake Bay Agreement, an interstate
			 agreement among the Administrator, the Chesapeake Bay Commission, the District
			 of Columbia, and the States of Maryland, Virginia, and Pennsylvania, as
			 determined by the Secretary.
					(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,000,000.
				
